OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 27 July 2020. 

Response to Amendment
The Amendments filed 22 February 2022 (to the disclosure) and 09 May 2022 (to the claims), respectively, have been entered. Claim 3 has been amended; as such, claims 1-20 remain pending, claims 10-20 have been previously withdrawn from consideration, and claims 1-9 are under consideration and have been examined on the merits.
The amendments to [0027] of the specification have overcome the objection(s) thereto previously set forth in the Non-Final Office Action dated 22 November 2021 (hereinafter “Non-Final Office Action”). The aforesaid specification objection has been withdrawn.
In consideration of Applicant’s statement(s) on pp. 6 of the Remarks dated 22 February 2022, the Examiner has withdrawn the remaining objection to the specification (i.e., the objection to the spacing of the “°C” unit and numerical value(s) throughout the specification). It is noted that there is not an MPEP section mandating the aforesaid spacing – rather, the Examiner was respectfully notifying Applicant of the commonly utilized convention for the aforesaid under the international system (S.I.). 
The amendments to claim 3 have overcome the objections to claim 3 previously set forth in the Non-Final Office Action. The aforesaid objections have been withdrawn.
In consideration of Applicant’s statements on pp. 6 and 7 of the Remarks dated 22 Feb. 2022, the Examiner has withdrawn the remaining objections to claims 7, 8, and 9. 
The copending rejections of claims 1-9 under 35 U.S.C. 103 (see paragraphs 9-39 of the Non-Final Office Action) are maintained herein. Applicant’s arguments pertaining thereto are addressed thereafter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0034544; “Chang”) in view of Gaku et al. (US 4,110,364; “Gaku”) (both references previously cited). 
Regarding claim 1, Chang discloses a pharmaceutical package including a glass container for storing pharmaceutical formulations [0003, 0008, 0078, 0079, 0153; Figure 1]. The glass container includes inner (faces interior volume) and outer (faces exterior) surfaces [0078; Figure 1]; and a coating positioned on at least a portion of the outer surface of the glass container, said coating having a coefficient of friction of less than or equal to 0.7 [0009, 0161, 0167-0176, 0212-0214, 0217]. The coating includes a polymer which is not particularly limited, wherein said polymer may be, inter alia, a polyaromatic, heterocyclic polymer which is thermally stable; such as a polymer which does not degrade at temperatures in the range of from 200-400°C [0236]. 
Chang is silent regarding the polymer of the coating being a polycyanurate.
However, it is noted that Chang teaches that polycyanurates, inter alia, are suitable for forming a barrier coating which is positioned on and bonded to the inner surface of the container [0103-105] (the barrier coating “does not delaminate or otherwise degrade” is interpreted as “bonded”), i.e., a reasonable teaching to one of ordinary skill in the art that polycyanurates are capable of being coated on and bonded to the glass container.
Gaku discloses a heat-curable resin including at least a cyanate (monomer) component and a bismaleimide (monomer) component, of which react upon heating to form a copolymer [col 1, 5-10, 40-46, 52-63; col 2, 37-43; col 7, 16-18; col 11, 10-12; col 12, 13-20]. The cyanate component is a polyfunctional cyanate ester monomer and/or its prepolymer [col 4, 63-68; col 5, 1-68; col 6, 1-13]; with preference given to bisphenol A cyanate ester, wherein the prepolymer includes the triazine ring(s) resulting from (cyclo)trimerization of the cyano group (-CN) of the cyanate esters (-OCN) [col 6, 1-13; col 2, 45-48; col 13, 20-24]. Gaku discloses that the infrared absorption spectrum analysis of the cured resin indicates that the cyanate ester (-OCN) absorption (peak) is absent [col 4, 13-29]. As such, it is understood by one of ordinary skill that the absence of the cyanate ester peak indicates the formation of the aforesaid triazine rings through (cyclo)trimerization of the cyano group of the cyanate ester monomers (upon heating), thus resulting (at least to some degree) in a polycyanurate (as evidenced at least by [0024, 0026, 0030] of Applicant’s specification). Alternatively, it can be said that the aforesaid prepolymer having the triazine ring is a polycyanurate (formation of triazine ring requires the presence of at least 3 bisphenol cyanate ester monomers).
In other words, the heat-curable resin includes a polycyanurate (the prepolymer(s) of the bisphenol A cyanate ester including the triazine ring); as well as forms a copolymer (a poly cyanurate-bismaleimide copolymer) upon cure which includes polycyanurate (formed from at least the aforesaid prepolymer(s) and/or further polymerization thereof with other prepolymer(s) or monomers), both of which read on “polycyanurate”. 
Gaku teaches that the heat-curable resin exhibits markedly reduced cure-times [col 4, 30-36]; exhibits enhanced adhesion to base materials [col 4, 49-51]; exhibits superior thermal stability [col 4, 57-59]; is capable of adhering to glass [col 3, 63; col 13, 33-35]; is readily dissolved in common solvents such as MEK [col 10, 25-50]; is cured simply upon heating, which effects removal of the solvent [col 10, 63-65; col 13, 12-30]; and exhibits chemical and moisture resistance [col 12, 49-66]. It is noted that Applicant’s specification indicates that the cyanate ester monomers may be co-blended with bismaleimide (BMI) to form the polycyanurate [0032]. 
Chang and Gaku are both directed to the use of polycyanurates as coating materials for glass materials/articles. 
Given that Chang (i) discloses that polyaromatic, heterocyclic polymers which exhibit thermal stability are suitable for use as the coating; and (ii) teaches that polycyanurates are capable of bonding to the glass container surface (in general), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the heat-curable resin of Gaku as the coating positioned on at least a portion of the outer surface of the glass container, as the heat-curable resin of Gaku (i.e., a copolymer of polycyanurate and bismaleimide) would have been recognized in the art as a polyaromatic, heterocyclic polymer possessing superior thermal stability (as taught by Gaku) as well as the capability of adhering to glass substrates (as taught by Gaku and Chang, respectively) (see MPEP 2144.07 – selection of a known material based on its suitability for an intended use held prima facie obvious). Additionally or alternatively, it would have been obvious to have done so in order to provide the container with a coating which would have exhibited thermal stability and superior adhesion, in addition to chemical and moisture resistance, as taught by Gaku.
The glass container of Chang, as modified above (hereinafter “modified Chang”), would have comprised all of the features set forth above, where the coating positioned on at least a portion of the outer surface would have been formed from the heat-curable resin of Gaku, i.e., would have included a copolymer of bisphenol A cyanate ester (monomers and prepolymers) and bismaleimide, in other words a polycyanurate-bismaleimide copolymer (hereinafter “polycyanurate copolymer”), of which reads on polycyanurate. As such, all of the limitations of claim 1 are read on.
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate copolymer is formed from at least (but not limited thereto) bisphenol A cyanate ester.
Regarding claim 4, Chang discloses that the coating has a thickness of, inter alia, less than or equal to about 100 nm [0217].
Regarding claim 5, Chang discloses that the coating may be in direct contact with the outer surface of the glass body (i.e., in direct contact with the glass), or may include a coupling agent layer disposed between the coating and the outer glass surface [0213, 0214], either of which read on the limitation of claim 5 given that neither of claim 1 nor claim 5 require the first surface to be the outer glass surface of the glass container (in other words, claim 1 is not so narrow such that the first surface is glass; rather it is merely required to be an outer surface). 
Regarding claims 6-9, Chang generally teaches the coating having a coefficient of friction less than or equal to about 0.7 [0171] (claim 6); the coating retaining the aforesaid coefficient of friction of less than or equal to about 0.7 after exposure to a heat treatment temperature of about 260°C or greater for 30 minutes [0173] (claim 7); the glass container exhibiting a light transmission (through said container) which is greater than or equal to about 55% of a light transmission through an uncoated glass container for wavelengths from about 400 nm to about 700 nm [0195] (claim 8); and the glass container retaining the aforesaid level of light transmission after exposure to a heat treatment temperature of about 260°C or greater for 30 minutes [0196] (claim 9).
Given that the coating (applied on the outer surface of the glass container) of modified Chang is identical or substantially identical to the claimed and disclosed coating (i.e., a copolymer of bisphenol A cyanate ester and BMI as disclosed [0024-0032]; a polycyanurate formed from bisphenol A cyanate ester as claimed), there is a reasonable expectation that the coating of modified Chang would have exhibited the aforesaid coefficient of friction and light transmission properties as recited above/disclosed in Chang and claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ramirez et al. (“Thermal decomposition of cyanate ester resins”, Polymer Degradation and Stability, Vol. 78, pp. 73-82, 2002; hereinafter “Ramirez”; prev. cited; copy prev. provided) and Kandelbauer (“Cyanate Esters”, The Handbook of Thermoset Plastics, pp. 425-457, 2014, DOI: http://dx.doi.org/10.1016/B978-1-4557-3107-7.00011-7; hereinafter “Kandelbauer”; prev. cited; copy prev. provided).
Regarding claim 1, Chang discloses the pharmaceutical package including the glass container set forth above in paragraphs 13-15 (not repeated herein).
Ramirez discloses polycyanurates formed from commercially-available bisphenol-derived cyanate esters, said polycyanurates prepared by thermal polymerization (i.e., addition cyclotrimerization which forms the triazine ring (cyanurate) and thus crosslinked-polycyanurate structure upon heating) [pp. 73-77 – Abstract; Introduction; Experimental; Results and Discussion (3.1); Figure 1; Table 1; Table 2]. The polycyanurates synthesized include those derived from (solely, no copolymers disclosed), inter alia, bisphenol M cyanate ester; bisphenol A cyanate ester; tetramethylbisphenol F cyanate ester; bisphenol E cyanate ester; and hexafluorobisphenol A cyanate ester [Tables 1 and 2]. 
Ramirez teaches that the thermal stability of the polycyanurates (those synthesized) is essentially independent of the monomer chemical structure, with the polycyanurates having major mass loss occurring at about 450°C, and negligible mass loss but the onset of thermal decomposition between 400-450°C [Abstract; Conclusions]. As such, Ramirez reasonably teaches that the synthesized polycyanurates are thermally stable up to about 400°C. Additionally, Ramirez teaches that because polycyanurates are addition-polymerized, no volatiles or by-products are produced during cure, thereby preventing void formation and thus strength loss in the cured polymer [Introduction]. Ramirez also teaches that polycyanurates synthesized from bisphenol A cyanate ester (B-10), tetramethylbisphenol F cyanate ester (M-10), bisphenol E cyanate ester (L-10), or hexafluorobisphenol A cyanate ester (F-10) [Trade name references shown in Table 1] all exhibit glass transition temperatures which are above 250°C [Table 2, B-10, M-10, L-10, F-10]. 
Kandelbauer teaches that polycyanurates [pp.425, Introduction; pp.426, Figure 11.1] have high glass transition temperatures; low moisture absorption; high strength and fracture toughness; good processability since the cyanate esters (monomers) melt at low temperatures, are available in a wide range of physical forms, and are of exceptionally low toxicity; long shelf lives; good compatibility with reinforcing materials; and may be blended with other polymers including phenol, epoxy, and BMI resins [pp. 425, Introduction; pp. 435]. Kandelbauer teaches that the following cyanate esters are commonly utilized to form polycyanurates: bisphenol A, bisphenol E, bisphenol C, tetramethylbisphenol F, bisphenol M, and hexafluorobisphenol A [pp. 427, Chemistry; Table 11.2]. Kandelbauer teaches that the formation of the triazine ring (cyanurate) is observed with every kind of cyanate ester [pp. 429, top right col.]. Kandelbauer teaches that polycyanurates are suitable as coatings, adhesives, and encapsulating resins [pp. 448, Applications]
Chang and Ramirez are both directed to the use of polycyanurates in high-temperature applications. Chang and Kandelbauer are both directed to the use of polycyanurates as coatings.
Given that Chang (i) discloses that polyaromatic, heterocyclic polymers which exhibit thermal stability, including in the range of 200-400°C, are suitable for use as the coating; and (ii) teaches that polycyanurates are capable of bonding to the glass container surface (in general), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the bisphenol-derived polycyanurates, taught by Ramirez, as the coating positioned on at least a portion of the outer surface of the glass container. The aforesaid polycyanurates would have been recognized as polyaromatic, heterocyclic polymers exhibiting the necessary degree of thermal stability specified by Chang, as well as being commercially available (as taught by Ramirez and Kandelbauer), capable of being coated (as taught by Kandelbauer and/or Change), and capable of bonding to glass substrates (as taught by Chang) (see MPEP 2144.07 - selection of a known material based on its suitability for an intended use held prima facie obvious). The aforesaid also would have been obvious before the effective filing date of the invention in order to have utilized a coating material which would have exhibited low moisture absorption; high strength and fracture toughness; and good processability due to the low melt temperatures, wide range of physical forms, and exceptionally low toxicity levels of the bisphenol-derived cyanate ester monomers, as taught by Kandelbauer. 
The glass container of modified Chang would have comprised all of the features set forth above, where the coating positioned on at least a portion of the outer surface would have been a polycyanurate formed from thermal polymerization of, inter alia, bisphenol M cyanate ester; bisphenol A cyanate ester; tetramethylbisphenol F cyanate ester; bisphenol E cyanate ester; or hexafluorobisphenol A cyanate ester [Tables 1 and 2 of Ramirez]. As such, all of the limitations of claim 1 are read on.
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the polycyanurate is formed from a bisphenol cyanate ester (claim 2); of which may be selected from the previously recited cyanate esters which read on each species recited in claim 3.
Regarding claim 4, Chang discloses that the coating has a thickness of, inter alia, less than or equal to about 100 nm [0217].
Regarding claim 5, Chang discloses that the coating may be in direct contact with the outer surface of the glass body (i.e., in direct contact with the glass), or may include a coupling agent layer disposed between the coating and the outer glass surface [0213, 0214], either of which read on the limitation of claim 5 given that neither of claim 1 nor claim 5 require the first surface to be the outer glass surface of the glass container (in other words, claim 1 is not so narrow such that the first surface is glass; rather it is merely required to be an outer surface). 
Regarding claims 6-9, Chang generally teaches the coating meeting the respective limitations of claims 6-9 (see paragraph 25 above). 
Given that the coating (applied on the outer surface of the glass container) of modified Chang is identical or substantially identical to the claimed and disclosed coating (i.e., a polycyanurate formed from bisphenol A cyanate ester or hexafluorobisphenol A cyanate ester as disclosed [0082]; a polycyanurate formed from bisphenol A cyanate ester or hexafluorobisphenol A cyanate ester as claimed), there is a reasonable expectation that the coating of modified Chang would have exhibited the aforesaid coefficient of friction and light transmission properties as recited above/disclosed in Chang and claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 

Response to Arguments
Applicant’s arguments, see Remarks dated 22 February 2022, pp. 7 and 8, with respect to the copending rejections of the claims under 35 U.S.C. 103, have been fully considered but are not found persuasive.
On pp. 7 and 8 of the Remarks, Applicant asserts that because prior art to Gaku, Ramirez, and/or Kandelbauer does not mention a (low) coefficient of friction associated with the respective polycyanurates disclosed, one of ordinary skill in the art, in consideration of the disclosure of Chang, would not be motivated to modify Chang as proposed in the grounds of rejection, as there is no cited evidence of record/the Examiner has not argued/explained that the aforesaid respective polycyanurates would be capable of exhibiting said (low) coefficient of friction required by Chang. 
However, Applicant is directed to paragraph 13 herein and [0236] of Chang, of which explicitly sets forth that polyaromatic, heterocyclic polymers which exhibit thermal stability (i.e., do not degrade) in the range of from 200 to 400°C are suitable for use as the lubricious organic coating, where polycyanurates are polyaromatic, heterocyclic polymers (see MPEP 2144.07), wherein Gaku teaches that they exhibit superior thermal stability and exhibit enhanced adhesion to base materials including glass (among other cited/relied upon benefits); and wherein Ramirez teaches that they are thermally stable up to 400°C (explicitly encompassing the range disclosed by Chang), in view of the (multiple) other cited benefits disclosed/taught therein/by Kandelbauer. 
In view of the foregoing, it is the Examiner’s position that the coefficient of friction requirement disclosed by Chang has been considered in the grounds of rejection, and that sufficient motivation has been cited/relied upon in said grounds to modify the container of Chang as proposed. 
The Examiner respectfully disagrees with Applicant’s assertion (pp. 8 of the Remarks) of “One skilled in the art, looking to improve the embodiments of Chang, would only consider those materials identified as having being (sic) capable of reducing coefficient of friction”, in view of the disclosure at [0236] of Chang (discussed above) and given that the rejections are based upon a combination of references (i.e., in consideration of the totality of the teachings as set forth in the grounds of rejection).
Furthermore, Applicant (pp. 8 of the Remarks) alludes to hindsight reasoning being improperly relied upon in formulating the grounds of rejection, however, has not identified what, if any portion of the specification was (improperly) gleaned upon in reconstructing the claimed invention (see MPEP 2145(X)(A)). 
Thus, it appears that Applicant has focused on the lack of explicit recitation in the cited secondary references of record of a coefficient of friction to rebut the prima facie obvious case, and therefore selectively chosen to ignore the rationale cited/relied upon in the grounds of rejection as set forth in MPEP 2144.07, in combination with the cited/relied upon benefits taught by said secondary references. 
For the reasons above, Applicant’s arguments have not been found persuasive.

On pp. 8 and 9 of the Remarks, Applicant asserts that the Examiner, via the inherency rationale(s) set forth in the ground(s) of rejection of the copending rejections, has failed to present a prima facie case of obviousness establishing that the disclosed polycyanurates (i.e., that taught by Gaku formed from bisphenol A cyanate ester and a bismaleimide comonomer; and those taught/encompassed by Ramirez and Kandelbauer in combination including being formed from bisphenol A cyanate ester) would necessarily exhibit the claimed coefficient of friction (claim 6) and additional claimed properties (claims 7-9), stating that evidence or reasoning to show inherency has not been set forth on the record, citing to MPEP 2112(IV), (V). 
The Examiner respectfully disagrees. In the instance of the 103 rejection based on Chang in view of Ramirez and Kandelbauer, the polycyanurate applied on the outer surface of the glass container would have been formed via thermal polymerization (i.e., curing) of (e.g., inter alia) bisphenol A cyanate ester, and in the instance of the 103 rejection based on Chang in view of Gaku, formed from thermal polymerization of a bisphenol A cyanate ester-bismaleimide copolymer, wherein the Examiner cited to Applicant’s specification [0024-0032, 0082] which discloses that the coating is simply formed via thermal polymerization of the aforesaid bisphenol A cyanate ester monomer, and may include bismaleimide co-monomers (where it is noted, respectfully, that the claims are supported by the specification, but limitations which are not recited in the claims are not improperly imported into the claims, see MPEP 2111).
Upon further review of the specification [0090, inclusive of Table 6, 0091], the aforecited sections function as sufficient evidence/reasoning as to the aforecited cyanate ester monomers and (co)polymers formed therefrom exhibiting a coefficient of friction (of which Applicant is primarily arguing) within the claimed range, especially given (i) the dependency of claims 6-9 (which recite the pertinent properties) upon claim 1, wherein (ii) claim 1 merely recites “polycyanurate”, of which can be included in the coating in any amount no matter how miniscule and formed from any of the disclosed cyanate ester monomers; and further in view of (iii) the “thermal curing” disclosed by Gaku/cited in the grounds of rejection being from 0 to 300°C, preferably from 100 to 250°C, over the course (range) of 30 seconds to 10 hours [col 12, 13-25] (encompasses/substantially similar to Applicant’s disclosed cure conditions). 
In view of the foregoing, it is the Examiner’s position, respectfully, that sufficient technical reasoning/evidence has been set forth/cited to establish a prima facie case of obvious regarding the cited polycyanurates (of the secondary reference(s)) inherently/necessarily exhibiting the claimed properties, and further, that Applicant has not met the burden of proving that the polycyanurate copolymer(s) cited in the ground(s) of rejection would not necessarily or inherently possess the claimed coefficient of friction (and other claimed properties) as required by MPEP 2112(V) – Applicant has not provided factually-supported objective evidence contrary to the position established in the grounds of rejection (see MPEP 2112(V); 2112.01(I); and 2145). Thus, Applicant’s argument(s) constitute arguments of counsel, of which cannot take the place of factually-supported objective evidence.
For these reasons, Applicant’s arguments have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782